Citation Nr: 1131489	
Decision Date: 08/26/11    Archive Date: 09/07/11

DOCKET NO.  07-31 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial compensable evaluation for service-connected migraine headaches.

2.  Entitlement to an initial compensable evaluation for service-connected residuals of nasal fracture, to include nasal obstruction.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel



INTRODUCTION

The Veteran served on active duty from March 1995 to December 1995, and from January 2003 to October 2004.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin, which granted service connection for migraine headaches, and residuals of nasal fracture, to include nasal obstruction, with each disability evaluated as noncompensable (0 percent disabling).  

A review of the Veteran's substantive appeal, received in October 2007, shows that she requested a hearing before a Member of the Board (i.e., Veterans Law Judge) at the RO.  In March 2010, the Veteran was scheduled for a hearing, however, she failed to appear, and there is no record that a request for another hearing was ever made.  Without good cause being shown for the failure to appear, no further hearing can be scheduled and appellate review may proceed.  


FINDINGS OF FACT

1.  The Veteran's migraine headaches are not shown to be productive of migraines with characteristic prostrating attacks averaging one episode in two months over the last several months.  

2.  The Veteran's service-connected residuals of nasal fracture, to include nasal obstruction, is not shown to have resulted in a 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial compensable evaluation for the Veteran's service-connected migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.124a, Diagnostic Code 8100 (2010).  

2.  The schedular criteria for an initial compensable evaluation for the Veteran's service-connected residuals of nasal fracture, to include nasal obstruction, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.102, 3.159, 4.7, 4.97, Diagnostic Code 6502 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Compensable Evaluations

The Veteran asserts that she is entitled to initial compensable evaluations for her service-connected migraine headaches, and residuals of nasal fracture, to include nasal obstruction.  

In September 2006, the RO granted service connection for migraine headaches, and residuals of nasal fracture, to include nasal obstruction, with each disability evaluated as noncompensable (0 percent disabling).  In each case, the effective date for service connection was October 10, 2004.  

The Veteran is appealing the original assignments of disability evaluations following awards of service connection.  In such a case, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found. Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability evaluations are determined by comparing the veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

With regard to the histories of the disabilities in issue, in an August 2006 memorandum, the RO determined that the Veteran's service treatment reports from her second period of active duty are not available, and that further attempts to obtain them would be futile.  See 38 C.F.R. § 3.159(d) (2010).  Two post-deployment health assessments (DD Form 2796), dated in January 2003 and June 2004 are of record, however, they do not contain any relevant complaints, findings, or diagnoses.  

A.  Migraine Headaches

The Veteran's migraine headaches have been evaluated under 38 C.F.R. § 4.124a , Diagnostic Code (DC) 8100.  Under DC 8100, a 10 percent rating is warranted for migraines with characteristic prostrating attacks averaging one episode in 2 months over the last several months.  

The time period on appeal begins as of the effective date for service connection (October 10, 2004).  See 38 C.F.R. § 3.400.  The medical evidence consists of VA progress notes, dated beginning in March 2005, and a VA examination report, dated in December 2005.

The VA progress notes show that the Veteran's problem list included "common migraine without mention of intractable migraine."  In March 2007, she was afforded an assessment of migraine headache.  In October 2007, she reported using Imitrex and Toperamate, and stated that her migraines were "controlled, only one or two a month."  In November 2007, she was noted to have "very severe" (level 4) headaches, however, the report also notes that her headaches were "controlled on current medications."  Another November 2007 report shows a complaint of four headaches in the last month, and that she was using Imitrex, two tablets, as needed, and that she had a history of self-administered Toradol injections if Imitrex did not work.  

A VA examination report, dated in December 2005, shows that the Veteran reported using Topamax twice daily, and that she had not had a headache for the past year.  Her "course since onset" was noted to be "improved," with "good" response to treatment.  The relevant diagnosis was migraine headache, with "no significant effects" on her usual occupation, no effects on daily activities, and no headaches in greater than a year.  

After reviewing the totality of the evidence, the Board finds that an initial compensable rating is not warranted for the Veteran's migraine headaches.  The evidence shows that the Veteran has been diagnosed with migraine headaches.  Treatment has included the use of Topamax and Imitrex.  However, her December 2005 VA examination report notes that she has not had a headache for over a year.  The VA progress notes indicate sporadic treatment; there are no relevant treatment reports dated prior to March 2007, or after November 2007.  In addition, there is no medical evidence of neurological impairment.  Although she reported having as many as four headaches per month (in November 2007), the medical evidence does not show that she has prostrating attacks.  In summary, there is insufficient evidence to show that the Veteran has migraines manifested by characteristic prostrating attacks occurring on an average of once in two months over the last several months, and the Board finds that the criteria for an initial compensable rating under DC 8100 have not been met, and that the claim must be denied.  

B.  Residuals of Nasal Fracture, to Include Nasal Obstruction

The Veteran's service-connected residuals of nasal fracture, to include nasal obstruction, have been evaluated under 38 C.F.R. § 4.97, DC 6502.  Under DC 6501, (Septum, nasal deviation of: Traumatic only), disability characterized by 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side warrants a 10 percent evaluation.  

When the requirements for a compensable rating of a diagnostic code are not shown, a 0 percent rating is assigned.  38 C.F.R. § 4.31 (2010).  

The VA progress notes do not contain any relevant findings or diagnoses.  

A VA examination report, dated in December 2005, shows that the Veteran reported sustaining a nasal fracture in December 2003 while playing football, with a history of surgery, at which time nasal polyps were present.  The report notes a stable course since onset, no current treatments, and no history of treatments following her surgery.  She reported an occasional nosebleed, and persistent stuffiness.  On examination, the nasal vestibule was normal, the turbinates were boggy, and there were no polyps.  There was a 30 percent obstruction on each side.  The septum was normal.  A sinus examination was normal.  The relevant diagnosis was status post nasal reconstruction.  The report notes that there were no significant effects on her usual occupation, and that she had occasional problematic, slight, nose bleeds.

The Board finds that the claim must be denied.  Briefly stated, the medical evidence does not show that the Veteran has 50 percent obstruction of the nasal passage on both sides, or complete obstruction on one side.  There is no competent evidence to show that these criteria have ever been met.  Accordingly, the criteria for an initial compensable rating under DC 6502 are not shown to have been met at any time during the applicable time period, and the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.  

C.  Conclusion

In deciding the Veteran's increased initial evaluation claims, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119, 126 (1999), and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to increased evaluations for separate periods based on the facts found during the appeal period.  As noted above, the Board does not find evidence that the Veteran's evaluations should be increased for any other separate period based on the facts found during the whole appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to increased compensation during any time within the appeal period.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of any of either of the disabilities on appeal such that an increased initial evaluation is warranted.

In reaching these decisions, the Board considered the benefit-of- the-doubt rule; however, as the preponderance of the evidence is against the appellant's claims, such rule is not for application.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


II.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in December 2005.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board notes that the December 2005 VCAA notice was issued in association with the Veteran's claims for service connection, and that these claims were granted in September 2006.  In such a case, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled; no additional § 5103(a) notice is required.  Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA medical records.  The Veteran has been afforded an examination.  In this regard, in April 2009, the Veteran was scheduled for VA neurological and nasal examinations.  However, internal VA documentation indicates that the Veteran failed to report for either of her examinations.  Accordingly, the Board has analyzed the claims based on the evidence of record.  See 38 C.F.R. § 3.655 (2010).  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

ORDER

The appeal is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


